DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 28-32 are pending and subject to examination on the merits.

Priority
The instant application is a CON of US application 16/738,938 (now abandoned) which is a CON of US Application 15/943,526 (now abandoned) which is a CON of US application 15/607,257 (now US Patent 9937243) which is a CON of US Application 15/251,701 (now US Patent 9687532) which is a CON of US Application 14/639,171 (now US Patent 9457067) which claims benefit of US Provisional applications 62/114,313 and 61/948,421 filed 10 February 2015 and 05 March 2014, respectively; in addition, US Application 14/849,745 (now US Patent 9457068) is also a CON of 14/639/171.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted 18 March 2022 has been considered by the examiner.  See initialed and signed PTO/SB/08.  All NPL and FOR documents cited therein and not found in the instant application can be located in the parent application(s). 
Drawings
The Drawings filed 11 November 2021 are accepted.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,457,067. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to a method of treating mucopolysaccharidosis type 7 (MPS VII, Sly Syndrome) by administering recombinant beta-glucuronidase (rGUS) every other week at a dose of 1 mg/kg to 8 mg/kg by continuous intravenous infusion (claim 28), wherein said subject is human (claim 29), wherein the dose is administered 2 mg/kg to 6 mg/kg (claim 30) or 4 mg/kg (claim 31), or wherein administration is concurrent or after administration of antihistamine therapy (claim 32).
The claims to the ‘067 patent are drawn to a method of treating a lysosomal storage disease such a MPS VII (claim 3) by administering to a patient in need thereof human beta-glucuronidase (hGUS) having 0.7 mol/mol sialylation content to said a subject in need thereof (claim 1); wherein the subject is human (claim 2), wherein the dose is 1 to about 8 mg/kg, 2 to 6 mg/kg or 4 mg/kg (claims 5-7), wherein administration is every other week (claim 9), wherein administration intravenously (claim 10), wherein the administration is continuous infusion (claim 11) and concurrent or after antihistamine therapy (claim 12).
The difference between the patented claims and the instant claims is the patented claims are drawn to treating any or all lysosomal storage disorders (wherein MPS VII of the instant claims is a specific kind of lysosomal storage disorder), by administering rhGUS with a specific sialylation content.  The instant claims are generic to the kind of rhGUS administered to treat MPSVII, and thus is inclusive of the specific rhGUS with the specific sialylation content.  


Claims 28-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,547,068. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in subject matter to such an extent so as to be obvious to one another.
The instant claims in their broadest are drawn to a method of treating mucopolysaccharidosis type 7 (MPS VII, Sly Syndrome) by administering recombinant beta-glucuronidase (rGUS) every other week at a dose of 1 mg/kg to 8 mg/kg by continuous intravenous infusion (claim 28), wherein said subject is human (claim 29), wherein the dose is administered 2 mg/kg to 6 mg/kg (claim 30) or 4 mg/kg (claim 31), or wherein administration is concurrent or after administration of antihistamine therapy (claim 32).
The claims of the ‘068 patent are drawn to compositions comprising recombinant human beta-glucuronidase with sialylation content of at least 0.7 mol/mol and wherein the recombinant rGUS has a sialylation content of at least 1 mol/mol and a level of M6P moieties of at least 10 mol% of the total glycan of the recombinant (claim 8).  
	Therefore it would have been obvious to utilize the composition comprising recombinant human beta-glucuronidase with at least 0.7 mol/mol sialylation content in the instant method because the instant claims encompass any and all rGUS enzymes (e.g. genus-species analysis).  See Geneva Pharms. Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, (Fed. Cir. 2003); Pfizer v. Teva, 518 F.3d 1353 (Fed Cir. 2008) and Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010); MPEP 804(II)(B)(1).  	

Claims 28-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 7-17 of U.S. Patent No. 9,687,532. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to a method of treating mucopolysaccharidosis type 7 (MPS VII, Sly Syndrome) by administering recombinant beta-glucuronidase (rGUS) every other week at a dose of 1 mg/kg to 8 mg/kg by continuous intravenous infusion (claim 28), wherein said subject is human (claim 29), wherein the dose is administered 2 mg/kg to 6 mg/kg (claim 30) or 4 mg/kg (claim 31), or wherein administration is concurrent or after administration of antihistamine therapy (claim 32).
The claims to the ‘532 patent are drawn to a method of treating MPS VII by administering to a patient in need thereof recombinant beta-glucuronidase (rGUS) having 0.7 mol/mol sialylation content to said a subject in need thereof (claim 1); wherein the subject is human (claim 2), wherein the dose is about 1 mg/kg to 8mg/kg (claim 4), about 2 mg/kg to 6 mg/kg (claim 5), about 4 mg/kg (claim 6), wherein the administration is every other week (claim 8), wherein the administration is intravenously (claim 9), wherein administration is continuous infusion (claim 10) and concurrent or after antihistamine therapy (claim 11).
MPEP 804(II)(B)(1) Anticipation Analysis recites the following:      
A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). This type of nonstatutory double patenting situation arises when the claim being examined is, for example, generic to a species or sub-genus claimed in a conflicting patent or application, i.e., the entire scope of the reference claim falls within the scope of the examined claim. 

	Here, the difference in scope of the claims is the instant claims can utilize any or all rGUS proteins for treatment of MPSVII (e.g. encompasses a genus of rGUS proteins), whereas the ‘532 patent recites a specific rGUS protein having a specific sialylation content.  However, as noted above in the MPEP’s Anticipation Analysis, if the entire scope of a patented claim falls within the scope of the examined claim, then non-statutory double patenting between the claim sets exists.
Claims 28-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,937,243. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to a method of treating mucopolysaccharidosis type 7 (MPS VII, Sly Syndrome) by administering recombinant beta-glucuronidase (rGUS) every other week at a dose of 1 mg/kg to 8 mg/kg by continuous intravenous infusion (claim 28), wherein said subject is human (claim 29), wherein the dose is administered 2 mg/kg to 6 mg/kg (claim 30) or 4 mg/kg (claim 31), or wherein administration is concurrent or after administration of antihistamine therapy (claim 32).
The claims to the ‘243 patent are drawn to a method of reducing urinary glycosaminoglycan (uGAG) levels in a subject in need thereof who has a lysosomal storage disease such a MPS VII (claims 1 and 18) by administering to a patient in need thereof recombinant beta-glucuronidase (rGUS) having 0.7 mol/mol sialylation content to said a subject in need thereof (claim 1); wherein the subject is human (claim 2), wherein the dose is 1 to about 8 mg/kg, 2 to 6 mg/kg or 4 mg/kg (claims 4-6), wherein administration is every other week (claim 8), wherein the administration is intravenously (claim 9), wherein the administration is continuous infusion (claim 10) and concurrent or after antihistamine therapy (claim 11).
Thus, the main difference between the two sets of claims is independent claim 1 of the ‘243 patent is for reducing urinary glycosaminoglycan levels in a subject having a lysosomal storage disorder.  However, dependent claim 18 stipulates said lysosomal storage disorder is MPS VII.  Thus, it encompasses the same scope of patients and subjects as instantly claimed and it would also be expected that urinary glycosaminoglycan levels would be reduced just by administering the exact same enzyme.  In addition, said claims of the ‘243 patent would necessarily anticipate/fall entirely within the scope of the instant claims -  See above/MPEP 804(II)(B)(1).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        03 November 2022